DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14, 15, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. [PG. Pub. No.: US 2019/0083975 A1].
With regards to claim 1, Mitra discloses a sample container (200, a biological assay sample preparation device, Fig. 2, ¶0113), comprising: a sample-receiving chamber (201, a sample receiving module, Fig. 2, ¶0113), a closure piece for closing the sample-receiving chamber (205, cap, Fig. 2, ¶0114), and at least one seal which self-reinforces as an internal pressure increases (203, first attachment element in conjunction with 207, second attachment forming a sealing component when 
With regards to claim 2, Mitra discloses a sample container (500, a biological assay sample preparation “the device”, Fig. 5A& 5B, ¶0124) comprising: a sample-receiving chamber (502, a sample receiving module, Fig. 5A, ¶0125), a closure piece for closing the sample-receiving chamber (501, Cap, Figs. 5A & 5B, ¶0125), wherein the sample-receiving chamber is closeable in an airtight manner by the closure piece (¶0130-0131), and the sample-receiving chamber (502) is subdivided into at least two compartments (502 is further subdivided into 507, a second chamber, Figs. 5A & 5B, 0126) which are thermally decoupled from each other (Buffer) and are connectable by liquid or which, in a position of use, are connected by liquid (¶0126). 
With regards to claim 3, Mitra discloses a sample container (500, a biological assay sample preparation “the device”, Fig. 5A& 5B, ¶0124), comprising: a sample-receiving chamber including an outer wall (502, a sample receiving module having an outer wall/surface, Figs. 5A & 5B, ¶0125), a closure piece for closing the sample-receiving chamber (501, Cap, Figs. 5A & 5B, ¶0125), wherein the sample-receiving chamber is closeable in an airtight manner by the closure piece (¶0130-0131), and at least one coupling point (512, first attachment element, Fig. 5A, ¶0130) on the outer wall of the sample-receiving chamber (¶0130), at which, in order to permit a liquid transfer (fluidic communication, Fig. 5A, ¶0132), an auxiliary container is docked via a matching counter-coupling point (504, first chamber, Fig. 5A, ¶0126), the at least one coupling point comprises at least one predetermined breaking point (¶0125-0126), 
With regards to claim 4, Mitra discloses the closure piece (205, cap, Fig. 2, ¶0114) comprises at least one of a screw-type closure piece, a snap-fit closure piece with at least one snap-in hook, or a cover with a side wall having an inner circumference that bears at least partially on an outer circumference of the outer wall (an attachment element can include a screwable thread and/or a thread track or groove, for screwing to a reciprocating thread or thread track or groove, Figs. 1, 2, 5A & 5B, ¶0105). 
With regards to claim 5, Mitra discloses the at least one seal comprises at least one of an axial seal or a radial seal, and during the closing of the closure piece, the sample container is closeable in an airtight manner by a first one of the seals, and the seal is self-reinforcing as the internal pressure increases via a second one of the seals (a fluid container can be fluidically sealable such that, when sealed, fluids such as gasses and/or liquids cannot pass in or out of the container, ¶0082-0083). 
With regards to claim 6, Mitra discloses the closure piece of the sample container comprises a safety closure piece, by which the sample-receiving chamber is irreversibly closable (One or more valve according to the subject embodiments can also provide fluidic communication between a fluid container according to the subject embodiments and the environment external to the sample receiving module. The one or more valves can also include a locking element which provides tactile feedback to a user, ¶0081). 
With regards to claim 7, Mitra discloses the sample container has a safety indicator by which, after closing, provides at least one of a haptic or visual feedback for a user, such that the user detects that the closure has been carried out properly (One or 
With regards to claim 8, Mitra discloses the compartments connected by liquid in a position of use are formed by compartment walls projecting from a base of the sample-receiving chamber (Figs. 1, 2, 3A, 5A, & 5B, illustrates where 502, a sample receiving module and 507, a second chamber having walls projecting from bottom thereof 502) and the compartment walls, measured from the base, have a smaller height than at least one wall delimiting the sample-receiving chamber (Figs. 1, 2, 3A, 5A, & 5B illustrates where have a smaller height than 502). 
With regards to claim 9, Mitra discloses the compartment walls are arranged at least one of spaced apart from each other or do not touch each other (Figs. 1, 2, 3A, 5A, & 5B illustrates a separation of walls by not touching). 
With regards to claim 10, Mitra discloses at least one of the compartments has at least one of an assigned coupling point or a predetermined breaking point (203, first attachment element in conjunction with 207, second attachment forming a sealing component when pressurized, Fig. 2, ¶0114). 
With regards to claim 14, Mitra discloses the at least one seal that is self-reinforcing as the internal pressure increases is formed by an annular snap-fit connector (¶0209). 
With regards to method claims 15 & 16, are thereof met by the operation as set forth by Mitra as discloses in claims 2 
With regards to claim 16, Mitra discloses further comprising heating at least one of the liquid or the sample in one of the compartments, while a temperature of the other of the liquid (methods including heating the reaction, ¶0007) or of the sample in at least one other compartment remains substantially unchanged. 
Allowable Subject Matter
Claims 11-13, 17 & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art does not disclose or suggest the claimed at least one predetermined breaking point is pierced through in the a least one of the radial or axial direction during coupling of the sample container to an auxiliary container in combination with the remaining claimed elements as set forth in claim 11. 
With regards to claim 12, the prior art does not disclose or suggest the claimed in particular wherein the outer wall region deforms in the closed position in combination with the remaining claimed elements as set forth in claim 12. 
With regards to claim 13, the prior art does not disclose or suggest the claimed self-reinforcing as the internal pressure increases is formed by a material recess formed on an outer circumference of an outer wall of the sample-receiving chamber, and by a side wall of a cover that forms the closure piece, and an inner circumference of the side wall is supported on the outer circumference of the outer wall via at least one contact point in combination with the remaining claimed elements as set forth in claim 13. 


With regards to Method claim 18, the prior art does not disclose or suggest the claimed distributing the liquid by the liquid flowing over the compartment walls from one of the compartments into at least one further one of the compartments by at least one of shaking or swinging around the sample container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852